Exhibit Opening Transaction To: International Game Technology 9295 Prototype Drive Reno, Nevada 89521 From: BNP Paribas 787 Seventh Avenue New York, NY 10019 Re: Issuer Warrant Transaction Ref. No: OP230JK Date: May 5, Dear Sir(s): The purpose of this communication (this “Confirmation”) is to set forth the terms and conditions of the above-referenced transaction entered into on the Trade Date specified below (the “Transaction”) between BNP Paribas (“Dealer”) and International Game Technology (“Issuer”).This communication constitutes a “Confirmation” as referred to in the ISDA Master Agreement specified below. 1.This Confirmation is subject to, and incorporates, the definitions and provisions of the 2efinitions (the “2006 Definitions”) and the definitions and provisions of the 2quity Derivatives Definitions (the “Equity
